

Exhibit 10.48
Change of Control Agreement
 
SMART BALANCE, INC.
CHANGE OF CONTROL AGREEMENT
 
This Agreement (the “Agreement”) is made and entered into as of SAMPLE (the
“Effective Date”) by and between Smart Balance, Inc., a Delaware corporation
(the “Company”) and SAMPLE (“Employee”).
 
Recitals
 
A.  Employee is a key employee of the Company.
 
B.  The Company recognizes that Employee may have concerns about the possibility
of a Change of Control (as hereinafter defined) due, in part, to the Company’s
status as a special purpose acquisition company;
 
C.  The Board of Directors of the Company (“Board”) has determined that it is
essential and in the best interest of the Company and its stockholders to retain
the services of Employee and to ensure Employee’s continued dedication and
efforts, without undue concern for Employee’s financial and employment security;
and
 
D.  To induce Employee to continue employment with the Company, as well as to
remain with the Company in the event of a threat or the occurrence of a Change
of Control, the Company desires to enter into this Agreement with Employee to
provide Employee with certain benefits in the event that Employee’s employment
is terminated as a result of, or in connection with, a Change of Control.
 
Agreement
 
In consideration of the respective agreements of the parties contained herein,
it is hereby agreed as follows:
 
1.  Term of Agreement. This Agreement shall commence as of the Effective Date
and shall continue in effect until the thirty-first (31st) day of December in
the year in which the Effective Date occurred (the “Expiration Date”); provided,
however, that commencing on the Expiration Date and on each anniversary of the
Expiration Date thereafter, the term of this Agreement shall automatically be
extended for one (1) year following such date unless the Company or Employee
shall have provided written notice to the other at least ninety (90) days prior
to such date that the term of this Agreement shall not be so extended; and
provided, further, that notwithstanding the foregoing the term of this Agreement
shall not expire within the twelve (12) month period immediately following the
occurrence of a Change of Control, but may expire on the first day following
such twelve (12) month period if a notice not to extend the term of this
Agreement is timely provided at least ninety (90) days prior to the Expiration
Date or an anniversary thereof, as applicable, as set forth herein.
 
2.  Definitions.
 
2.1.  Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned,
accrued or awarded through the Termination Date (as hereinafter defined) but not
paid as of the Termination Date, including (a) base salary, (b) reimbursement
for reasonable and necessary expenses incurred by the Employee on behalf of the
Company during the period ending on the Termination Date, (c) accrued but unused
vacation pay, and (d) bonuses, commissions and incentive compensation (other
than the Pro Rata Bonus (as hereinafter defined)). References to Accrued
Compensation under this Agreement shall not obligate the Company to pay such
amounts twice (e.g., under this Agreement and under another agreement or
obligation) and such references are meant only to clarify obligations outside
the scope of this Agreement and not to create additional rights hereunder.
 
2.2.  Base Amount. For purposes of this Agreement, “Base Amount” shall mean
SAMPLE times the greater of Employee’s annual base salary (a) at the rate in
effect on the Termination Date or (b) at the highest rate in effect at any time
during the ninety (90) day period prior to the applicable Change of Control, and
shall include all amounts of base salary that are deferred under the employee
benefit plans of the Company or any other agreement or arrangement.
 
2.3.  Bonus Amount. For purposes of this Agreement, “Bonus Amount” shall mean
SAMPLE of the aggregate annual target bonus for which Employee is eligible under
any bonus program, plan, agreement or arrangement applicable to Employee for the
fiscal year in which the Termination Date occurs.
 

--------------------------------------------------------------------------------


 
2.4.  Cause. The Company may terminate this Agreement for Cause at any time upon
written notice to Employee. For purposes of this Agreement, the term “Cause”
shall mean: (a) a breach of any term of this Agreement by Employee and failure
to cure such breach within ten (10) days after written notice thereof from the
Company; (b) the failure by Employee to perform his or her duties to the Company
(other than any such failure resulting from his or her incapacity due to death
or physical or mental illness) coupled with a failure to cure the same within
ten (10) days after receipt of written notice thereof; (c) acts or omissions
which are deemed by the Board to be in bad faith, or to constitute gross
negligence, recklessness or willful misconduct, on the part of Employee with
respect to the performance of his or her duties; (d) the failure by Employee to
follow the reasonable instructions of the person(s) to whom Employee reports,
the President of the Company [for everyone except the CEO, the Board of
Directors of the Company for him]; (e) Employee’s engaging in misconduct that is
deemed by the Board to be materially injurious to the Company, monetarily or
otherwise; (f) Employee’s conviction, plea of guilty or nolo contendere, or
judicial determination of civil liability, based on a federal or state felony or
serious criminal or civil offense, including, but not limited to, crimes or
civil offenses involving theft, embezzlement, fraud or dishonesty, crimes or
civil offenses based on banking or securities laws (including the Sarbanes-Oxley
Act of 2002), and civil enforcement actions brought by federal or state
regulatory agencies (including the Securities and Exchange Commission); or (g)
Employee’s use of illegal drugs and/or, to the extent permitted by law, abuse of
alcohol.
 
2.5.  Change of Control.
 
For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if:
 
(a)  any “person,” as such term is defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than an
“Exempt Person” (as hereinafter defined), hereafter becomes the “beneficial
owner,” as defined in Rule 13d-3 under of the Exchange Act, directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the total combined voting power of the Company’s then outstanding
securities; provided, however, that a Change of Control for purposes of this
Agreement shall be deemed to have occurred if any person qualifying as an Exempt
Person pursuant to Section 2.8 hereof increases, whether in one or more related
or unrelated transactions, its beneficial ownership of securities of the Company
on or after the date hereof by ten percent (10%) or more (other than as a result
of one or more increases due solely to transfers to such person from one or more
of its affiliates of securities of the Company owned by such affiliates on the
date hereof) from the level of its beneficial ownership of securities of the
Company on the date hereof; and provided further, that for the purposes of this
Section 2.5(a) a Change of Control shall not be deemed to have occurred as a
result of any acquisition of securities by any person directly from the Company
or as a result of any acquisition by the Company of its outstanding securities;
 
(b)  during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;
 
(c)  the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided that such
merger or consolidation is consummated; or
 
(d)  the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company, in one
transaction or a series of transactions, of all or substantially all of the
Company’s assets; provided that such sale or disposition is consummated.
 
2.6.  Company. For purposes of this Agreement, the “Company” shall mean Smart
Balance, Inc., a corporation organized under the laws of the State of Delaware,
and its subsidiaries and shall include the Company’s Successors and Assigns (as
hereinafter defined).
 
2

--------------------------------------------------------------------------------


 
2.7.  Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental impairment that limits a major life activity of Employee and
cannot be reasonably accommodated without undue hardship to the Company.
 
2.8.  Exempt Person. For purposes of this Agreement, “Exempt Person” shall mean:
(a) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company in such capacity, (b) a corporation or other entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (c) any
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
which holds as of the date hereof securities possessing more than twenty-five
percent (25%) of the total combined voting power of the Company’s outstanding
securities.
 
2.9.  Good Reason.
 
(a)  For purposes of this Agreement, “Good Reason” shall mean any of the events
or conditions described in the following subsections:
 
(i)  a change in Employee’s status, title, position or responsibilities
(including reporting responsibilities) that represents a material adverse change
from Employee’s status, title, position or responsibilities as in effect within
the ninety (90) days preceding the date of a Change of Control or at any time
thereafter; the assignment to Employee of any duties or responsibilities that
are materially inconsistent with Employee’s status, title, position or
responsibilities as in effect immediately prior to the date of the Change of
Control; or any removal of Employee from or failure to reappoint or reelect
Employee to the office or position (or to a substantially similar office or
position) in which Employee served immediately prior to the date of the Change
of Control, except in connection with the termination of Employee’s employment
as a result of Employee’s death, or for Disability or Cause;
 
(ii)  a reduction in Employee’s base salary in effect immediately prior to the
date of the Change of Control or any failure to pay Employee any compensation or
benefits to which Employee is entitled within ten (10) days after receipt of
written notice from Employee;
 
(iii)  the Company’s requiring Employee to be based at any location outside a
fifty (50)-mile radius from the location at which Employee was based immediately
prior to the Change of Control, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
generally required of Employee to adequately and appropriately perform his or
her duties prior to the Change of Control;
 
(iv)  the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which Employee was participating at any time within ninety (90)
days preceding the date of a Change of Control unless such plan is replaced with
a plan that provides substantially equivalent compensation or benefits to
Employee, or (B) provide Employee with compensation and benefits, in the
aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each other employee benefit plan,
program and practice in which Employee was participating at any time within
ninety (90) days preceding the date of a Change of Control or at any time
thereafter;
 
(v)  any material breach by the Company of any provision of this Agreement, and
failure of the Company to cure such breach within thirty (30) days from the
Company’s receipt of written notice from Employee setting forth the nature of
the alleged breach;
 
(vi)  any purported termination of Employee’s employment for Cause by the
Company which does not comply with the terms of Section 2.4 hereof; or
 
(vii)  the failure of the Company to obtain an agreement, satisfactory to
Employee, from any Successors and Assigns to assume and agree to perform this
Agreement, as contemplated in Section 6 hereof.
 
(b)  Employee’s right to exercise the Good Reason requirements under this
Section 2.9 shall not be affected by Employee’s incapacity due to physical or
mental illness.
 
3

--------------------------------------------------------------------------------


 
2.10.  Notice of Termination. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice of termination of Employee’s employment
from the Company, which notice indicates the date on which termination is to be
effective, the specific termination provision in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated.
 
2.11.  Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus” shall
mean an amount equal to the Bonus Amount multiplied by a fraction the numerator
of which is the number of days in the fiscal year through the Termination Date
and the denominator of which is 365.
 
2.12.  Successors and Assigns. For purposes of this Agreement, “Successors and
Assigns” shall mean a corporation or other individual, group or entity acquiring
all or substantially all of the assets and business of the Company (including
the rights and obligations created by this Agreement) whether by operation of
law or otherwise.
 
2.13.  Termination Date. For purposes of this Agreement, “Termination Date”
shall mean (a) in the case of Employee’s death, Employee’s date of death, (b) in
the case of Good Reason, the last day of Employee’s employment and, (c) in all
other cases, the date specified in the Notice of Termination; provided, that if
Employee’s employment is to be terminated by the Company due to Disability, such
employment shall not be terminated if Employee returns to the full-time
performance of his or her duties prior to the date specified in the Notice of
Termination. The “date” of a Change of Control pursuant to Section 2.5(c) or (d)
shall be the date of stockholder approval.
 
3.  Termination of Employment. If, during the term of this Agreement, Employee’s
employment with the Company shall be terminated within twelve (12) months
following a Change of Control, and subject to Employee’s execution of a release
agreement as set forth in Section 15 hereof, Employee shall be entitled to the
following compensation and benefits:
 
(a)  If Employee’s employment with the Company is terminated by the Company for
Cause or by Employee other than for Good Reason, the Company shall pay to
Employee only the Accrued Compensation. If Employee’s employment with the
Company is terminated due to death or Disability, then the Company shall pay to
Employee the Accrued Compensation and a Pro Rata Bonus.
 
(b)  If Employee’s employment with the Company shall be terminated for any
reason other than as specified in Section 3(a) hereof, Employee shall be
entitled to the following:
 
(i)  the Company shall pay Employee all Accrued Compensation and a Pro Rata
Bonus;
 
(ii)  the Company shall pay Employee as severance pay, in lieu of any further
compensation for periods subsequent to the Termination Date, an amount in cash
equal to the sum of (A) the Base Amount and (B) the Bonus Amount;
 
(iii)  to the extent not otherwise provided in any such agreement or plan,
Employee’s right and entitlement to any unvested stock options, restricted
stock, or other securities or similar incentives which have been granted or
issued to Employee as of the Termination Date pursuant to any employee benefit
plan, agreement, understanding or arrangement which would have vested (with
Employee’s continued employment and the passage of time and increases in the
price of shares of Company stock) during the period commencing upon the
Termination Date and continuing for twelve (12) months thereafter, shall
immediately vest and shall be free from any restrictions (other than those
imposed by applicable state and federal securities laws). All such securities
shall continue to be exercisable, if applicable, for ninety (90) days from the
Termination Date or until the terms of such securities would have otherwise
expired (if applicable), whichever is earlier; and
 
(c)  The amounts provided for in Section 3(a) and Section 3(b)(i) hereof shall
be paid in a single lump sum cash payment within forty-five (45) days after
Employee’s Termination Date (or earlier, if required by applicable law). Subject
to Section 3(h) hereof, the amounts provided for in Section 3(b)(ii) hereof
shall be paid (without interest) in equal installments, in accordance with the
Company’s standard payroll practices and less applicable taxes and withholding
amounts, over the twelve (12) month period immediately following Employee’s
Termination Date.
 
(d)  Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Employee in any subsequent employment.
 
4

--------------------------------------------------------------------------------


 
(e)  The severance pay and other benefits provided for in this Section 3 shall
be in lieu of any other severance or termination pay to which Employee may be
entitled under any Company severance or termination plan, program, practice or
arrangement and Employee may be required to execute a written release and waiver
consistent with this Section.
 
(f)  Employee’s entitlement to any other non-severance compensation or benefits
shall be determined in accordance with the Company’s employee benefit plans and
other applicable programs, policies and practices then in effect.
 
(g)  If Employee’s employment with the Company is terminated during the ninety
(90) day period immediately preceding a Change of Control, Employee shall be
entitled to the amounts provided for in Section 3(a) or Section 3(b) hereof, as
applicable, if Employee can demonstrate that the termination (A) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (B) otherwise arose in connection with or in anticipation
of a Change of Control.
 
(h)  The Company shall have the authority, in its sole judgment and discretion,
to delay the payment of any amounts or the provision of any benefits under this
Agreement to any extent it determines in its discretion that such delay is
required by Code Section 409A (or regulations or rulings thereunder) because the
payment of any such amount or the provision of any such benefit would otherwise
constitute the distribution to a key employee of a public company within six (6)
months after such key employee’s separation from service, as set forth in Code
Section 409A(a)(2)(B)(i). The amounts provided for in Section 3(b)(ii) hereof
shall be paid in accordance with Section 3(c) hereof unless such payments may
not be begun before the date that is six months after the Termination Date as
provided in Section 409A(a)(2) of the Code in order to meet the requirements of
Section 409A of the Code, as determined by the Company in its sole judgment and
discretion, in which case the sum of the payments that otherwise would have been
made during such six (6) month period shall be paid (with interest of 5% per
annum) in a single lump sum payment as soon as administratively practicable
following the date that is six months after the Termination Date.
 
4.  Notice of Termination. Within one (1) year following a Change of Control,
any purported termination of Employee’s employment shall be communicated by
Notice of Termination to Employee. For purposes of this Agreement, no such
purported termination shall be effective without such Notice of Termination.
 
5.  Excess Parachute Payment Gross-Up.
 
(a)  If the payment of any benefit under this Agreement (or under any other
arrangement with the Company, including, but not limited to the vesting of
awards under the Smart Balance, Inc. Stock and Awards Plan), when added to any
other payments or benefits provided to Employee in the nature of compensation
will result in the payment of an excise tax under Code Section 4999 (the “Excise
Tax”), then the Company shall pay Employee an additional amount for each
calendar year in which an excess parachute payment is received by the Executive
(the “Gross-Up Payment”). The Gross-Up Payment shall be in such amount as is
necessary to place Employee in the same after-tax financial position that
Employee would have been in if there were no Excise Tax on any payment from the
Company, regardless of whether the payment is made under this Agreement, under
the Smart Balance, Inc. Stock and Awards Plan or any other plan, program or
arrangement (collectively, the Change of Control Payments and, individually, a
Change of Control Payment). For purposes of determining whether any of the
Change of Control Payments will be subject to the Excise Tax and the amount of
such Excise Tax liability: (i) all Change of Control Payments shall be treated
as “parachute payments” (within the meaning of Code Section 280G(b)(2)) unless,
in the reasonable opinion of the Company’s tax counsel, such Change of Control
Payments (in whole or in part) do not constitute parachute payments, including,
by reason of Code Section 280G(b)(4)(A), and all “excess parachute payments”
(within the meaning of Code Section 280G(b)(1) of the Code) shall be treated as
subject to the Excise Tax, unless, in the reasonable opinion of the Company’s
tax counsel, such excess parachute payments represent reasonable compensation
for services actually rendered within the meaning of Code Section 280G(b)(4)(B),
or are not otherwise subject to the Excise Tax, and (ii) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4). For purposes of determining the amount of the
Gross-Up Payment, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of residence of the
Employee, new of the maximum reduction in federal income taxes that could be
obtained from the deduction of such state and local taxes. Payment of the
Gross-Up Payment shall be made to Employee on or before December 31 of each
calendar year for which an excess parachute payment is received by Employee.
 
5

--------------------------------------------------------------------------------


 
(b)  Any determination to be made by the Company’s tax counsel or independent
auditors shall be made, at the Company’s expense, by the legal or accounting
firm that is the Company’s independent legal or accounting firm as of the date
of the Change of Control or, if such firm is prohibited from performing such
services by applicable law, then such accounting firm as the Board or the Audit
Committee thereof, shall approve (the “Firm”). The Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and Employee within twenty (20)
days of the Termination Date if applicable, or such other time as requested by
the Company or by Employee (provided Employee reasonably believes that any of
the Change of Control Payments may be subject to the Excise Tax), and if the
Firm determines that there is substantial authority (within the meaning of
Section 6662 of the Code) that no Excise Tax is payable by Employee with respect
to a Change of Control Payment or Payments, it shall furnish Employee with an
opinion reasonably acceptable to Employee that no Excise Tax will be imposed
with respect to any such Change of Control Payment or Payments. Within ten (10)
days of the delivery of the Determination to Employee, Employee shall have the
right to dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and
Employee.
 
(c)  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Change of Control Payments to be made to,
or provided for the benefit of, Employee either will be greater (an “Excess
Payment”) or less (an “Underpayment”) than the amounts provided for by the
limitations contained in Section 5(a) hereof. If it is established pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved that an Excess
Payment has been made, such Excess Payment shall be deemed for all purposes to
be a loan, to the extent permitted by applicable law, to Employee made on the
date Employee received the Excess Payment and Employee shall repay the Excess
Payment to the Company on demand (but not less than ten (10) days after written
notice is received by Employee) together with interest on the Excess Payment at
the “Applicable Federal Rate” (as defined in Section 1274(d) of the Code) from
the date of Employee’s receipt of such Excess Payment until the date of such
repayment. In the event that it is determined by (i) the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS, (ii)
pursuant to a determination by a court, or (iii) upon the resolution to
Employee’s satisfaction of the Dispute that an Underpayment has occurred, the
Company shall pay an amount equal to the Underpayment to Employee within ten
(10) days of such determination or resolution, together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to Employee until the date of payment.
 
6.  Successors; Binding Agreement.
 
(a)  This Agreement shall be binding upon and shall inure to the benefit of the
Company and its Successors and Assigns. The Company shall require (i) any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place, and (ii) the
parent entity, if any, of any such Successors and Assigns to guarantee the
performance of any such Successors and Assigns hereunder.
 
(b)  Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Employee or Employee’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Employee’s legal
personal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
7.  Notice. All notices, requests, demands, and other communications hereunder
shall be in writing, and shall be delivered in person, by facsimile, or by
certified or registered mail with return receipt requested. Each such notice,
request, demand, or other communication shall be effective: (a) if delivered by
hand, when delivered at the address specified in this Section 7; (b) if given by
facsimile, when such facsimile is transmitted to the telefacsimile number
specified in this Section 7 and confirmation is received; or (c) if given by
certified or registered mail, three (3) days after the mailing thereof. Notices
to the Employee shall be delivered to the last mailing address that the Employee
has provided to the Company for purposes of tax statements and notices. Notices
to the Company shall be delivered as follows:
 
6

--------------------------------------------------------------------------------


 
Smart Brands, Inc.
221 Knickerbocker Road
Cresskill, NJ 07626

 
Any party may change its address or other contact information for the purposes
hereof by providing notice thereof to the other party in accordance with the
foregoing provisions.
 
8.  Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company (except for any severance or
termination policies, plans, programs or practices) and for which Employee may
qualify, nor shall anything herein limit or reduce such rights as Employee may
have under any other agreements with the Company (except for any severance or
termination agreement). Amounts which are vested benefits or which Employee is
otherwise entitled to receive under any plan or program of the Company shall be
payable in accordance with such plan or program, except as explicitly modified
by this Agreement.
 
9.  No Implied Employment Rights. Employee hereby acknowledges and agrees that
nothing in this Agreement shall be construed to imply that his or her employment
is guaranteed for any period of time. Employee understands and agrees that his
or her employment is, unless otherwise specified in a written agreement signed
by Employee and a duly authorized executive officer of the Company, “at will,”
which means that either the Company or Employee can terminate the employment
relationship at any time, with or without advance notice, for any reason or no
reason, and with or without cause. Employee acknowledges and agrees that the
only way that his or her “at will” employment relationship, if applicable, can
be altered is by a written agreement signed by Employee and a duly authorized
executive officer of the Company.
 
10.  Settlement Of Claims. Employee hereby agrees that, to the extent permitted
by law, the Company’s obligation to make payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall be reduced by any
amounts owed by Employee to the Company including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against Employee.
 
11.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged, unless such waiver, modification or discharge is agreed to in
writing and signed by Employee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement.
 
12.  Governing Law. This Agreement has been negotiated and executed in the State
of New Jersey and is to be performed in New Jersey. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
Jersey, including all matters of construction, validity, performance, and
enforcement, without giving effect to principles of conflict of laws. Any
dispute, action, litigation, or other proceeding concerning this Agreement shall
be instituted, maintained, heard, and decided in New Jersey.
 
13.  Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is or becomes illegal, invalid or unenforceable,
such provision shall be deemed severable and the invalidity or unenforceability
of any such provision shall not affect the validity or enforceability of the
other provisions hereof.
 
14.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, if any, whether oral or written, between the parties hereto with
respect to the subject matter hereof, including, but not limited to, any prior
severance, change of control or similar agreements, understandings or
arrangements previously entered into between the Company and Employee.
 
15.  Severance and Release Agreement. Employee’s right to the severance payments
under this Agreement shall be conditioned upon Employee’s execution and delivery
of a release agreement in a form reasonably satisfactory to the Company, which
is not revoked by the Employee.
 
7

--------------------------------------------------------------------------------


 
16.  Remedies. All rights, remedies, undertakings, obligations, options,
covenants, conditions, and agreements contained in this Agreement shall be
cumulative and no one of them shall be exclusive of any other.
 
17.  Interpretation. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning and not strictly for or
against any party. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa. The
descriptive headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not control or affect the interpretation
or construction of any of the provisions herein.
 
18.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
19.  Further Documents and Acts. Each of the parties hereto agrees to cooperate
in good faith with the other and to execute and deliver such further instruments
and perform such other acts as may be reasonably necessary or appropriate to
consummate and carry into effect the transactions contemplated under this
Agreement.
 
20.  Consultation with Counsel. Employee acknowledges (a) that he or she has
been given the opportunity to consult with counsel of his or her own choice
concerning this Agreement, and (b) that he or she has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based upon his or her own judgment with or without the advice of such counsel.
 
THE EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT AND UNDERSTANDS
ITS CONTENTS. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED
BY THE COMPANY OF HIS OR HER RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OR HER
OWN CHOICE CONCERNING THIS AGREEMENT. BY SIGNING THIS AGREEMENT, THE EMPLOYEE
AND THE COMPANY AGREE TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has executed this Agreement as of the
day and year first above written.
 

       
SMART BALANCE, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Title           
EMPLOYEE 
 

--------------------------------------------------------------------------------

SAMPLE 

 
9

--------------------------------------------------------------------------------


 